Citation Nr: 1442315	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-50 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a right knee disorder, also claimed secondary to service-connected bilateral hammertoes.
 
2. Entitlement to service connection for a left knee disorder, also claimed secondary to service-connected bilateral hammertoes.

3. Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

4. Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

5.  Entitlement to an increased evaluation for schizophrenia, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  These issues originally came before the Board as new and material issues.

The issues of service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy, as well as an increased rating for schizophrenia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's current right knee disorder is etiologically related to a disease, injury, or event in service, to include as secondary to, or aggravated by, the Veteran's service-connected bilateral hammertoes.

2. The preponderance of the evidence is against a finding that the Veteran's current left knee disorder is etiologically related to a disease, injury, or event in service, to include as secondary to, or aggravated by, the Veteran's service-connected bilateral hammertoes.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred, nor is it secondary to, or aggravated by, any service connected disorder, to include the Veteran's service-connected bilateral hammertoes.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2. A left knee disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred, nor is it secondary to, or aggravated by, any service connected disorder, to include the Veteran's service-connected bilateral hammertoes.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in August 2008, January 2009, and July 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  All identified VA treatment records have been associated with the claims file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  The Veteran has not indicated that there are any other relevant outstanding private or VA treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  While there may be outstanding records pertaining to the Veteran's post service surgery for rectal prolapse, the Veteran has not indicated that there are any relevant records outstanding that would be more probative than the records currently associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in July 2013, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the DRO noted the issue on appeal and explained to the Veteran the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no possibility of presumed service connection because there is no evidence of record showing a diagnosis of knee arthritis within a year of the Veteran's separation from service.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  As arthritis is listed as a chronic disability under 38 C.F.R. § 3.309(a), the Board has adjudicated this claim with consideration of continuity in mind.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran claims this disability primarily as related to his service connected hammertoes.  Considering all evidence of record however, the Board finds that service connection is not warranted for a right or left knee disability.  In this regard, the Board finds no medical evidence of record linking the Veteran's bilateral knee disabilities to service, either on a direct basis, or as secondary to, or aggravated by, his service connected bilateral hammertoe disability.

Reviewing the evidence of record, service medical records are silent for any complaints, finding, or diagnosis of right or left knee disability.  Service personnel records show that the Veteran worked in an administrative capacity, and underwent no medical training. 

On file are VA treatment records for September 1976 to October 2003 which show that in February 1977 he underwent surgery on his right foot, and in April 1977 underwent similar surgery on his left foot.  The records show that beginning in 1979 the Veteran occasionally complained of lower extremity weakness causing him to fall; he was noted to have a history of alcoholic peripheral neuropathy affecting his lower extremities.  In August 1979 he complained of aching pain extending from his feet to his knees; the treating physician expressed concern that part of the complaints might be related to the Veteran's bilateral foot problems, and indicated that he would obtain X-ray studies and further evaluate the Veteran.   

Private medical records for January 1980 to February 1999 document complaints of bilateral leg weakness.  Records from 1998 and thereafter show treatment for his foot complaints and indicate that he was advised to use an orthotic.  With respect to his knees, the records show that the Veteran was treated for right knee complaints, and that he underwent arthroscopic right lateral retinacular release in January 1999. 

On file is the report of a July 1995 VA examination of the Veteran, at which time the examiner noted the Veteran's history of peripheral neuropathy affecting his lower extremities.  The Veteran's complaints included numbness affecting his lower extremities and his feet.  Physical examination disclosed the presence of paresthesia of both thighs, legs, and feet.  The examiner diagnosed the Veteran with peripheral neuropathy. 

The Veteran was afforded a VA examination in January 1999, at which time he complained of constant foot pain with occasional radiation of pain toward his knees. The Veteran explained that he did not usually use crutches, although the examiner noted that the Veteran presented with a cane . The Veteran denied using corrective shoes or orthotics.  Physical examination disclosed the absence of any unusual shoe wear pattern, although there was increased callus formation at the plantar aspect of the metatarsal phalangeal joints suggestive of abnormal weight-bearing secondary to the hammertoe deformities and high arches.  The Veteran ambulated with a normal heel-to-toe pattern which was slightly antalgic. 

At his January 1999 VA neurological examination, the Veteran complained of constant foot pain, as well as right knee pain.  Physical examination disclosed that the right patella was in an abnormal position.  Motor system examination was within normal limits except for deficits related to the foot and knee problems.  The Veteran exhibited an antalgic gait and used a cane, but no evidence of ataxia was present.  The Veteran was diagnosed with history of right knee discomfort which appeared to have been secondarily affected by foot abnormalities..

A VA treatment record dated April 2003 diagnosed the Veteran with chondrocalcinosis of the left knee and minimally in the right knee as well as osteoarthritic changes of the right knee.

The Veteran was afforded a VA examination in April 2003, at which time the examiner reviewed the claims files and interviewed the Veteran.  The Veteran reported experiencing bilateral knee problems and indicated that he used a walking stick to ambulate.  Physical examination disclosed that the Veteran had an unsteady gait and used a walking stick.  X-ray studies of the knees showed mild degenerative changes in both knees.  The Veteran was diagnosed with degenerative arthritis of the right and left knees.  The examiner concluded that there was no indication that the Veteran's knee problems were related to his hammertoe disability or corrective surgery therefor.

Private records dated 2006 show that the Veteran at that time reported knee pain for longer than 10 years, and was diagnosed with knee osteoarthritis and prescribed medication.

Records show that the Veteran underwent a left total knee replacement in November 2008.

At the Veteran's DRO hearing in July 2010, he testified to the problems he has had with his knees, and stated that he had no problems with his knees until after he developed hammertoes, and that he had been told by a private physician that his knees disabilities were related to his toes.  The Veteran has not, however, submitted such a statement from this private physician.

The Veteran received a further VA examination in July 2013.  At that time, the examiner reviewed the Veteran's claims file, and thoroughly examined the Veteran, diagnosing him with degenerative arthritis of both the right and left knees, with his symptomatology in the left knee having a mild impact on his ability to work, and in the right knee having a moderate functional impairment in the ability to work.  The examiner indicated that it was less likely that any currently or previously diagnosed right or left knee disability was related to the Veteran's active duty service.  In support of this opinion, the examiner noted that there was a lack of medical evidence in the Veteran's service treatment records or continuity of care after service to show any relations of the Veteran's bilateral knee disorders to service.  The examiner also indicated that it was less likely than not that any right or left knee disorder was due to or aggravated by any service connected disorder, to include the Veteran's service connected bilateral hammertoes.  In support of that opinion, the examiner indicated that there was a lack of medical evidence to support a relationship between hammertoes and knee osteoarthritis or evidence that knee osteoarthritis could be aggravated beyond natural progression by hammertoes or any other service connected disability.

Reviewing the medical evidence of record therefore, there is no evidence of any knee disability in service or for many years after service, and the only medical etiology evidence of record indicates that the Veteran's bilateral knee disabilities are not related to service or secondary to any service connected hammertoe disability.

The Board has considered the Veteran's statements, including his hearing testimony, indicating that he feels his bilateral knee disorders are related to service, specifically to his service connected hammertoe disability.  However, as noted above, the VA examiners found that it was less likely as not that the Veteran's bilateral knee disabilities were related to service or a service connected disability.  As noted, the examiner indicated that the rectal prolapse was not related to hemorrhoids.  Further, there is no medical evidence showing a diagnosis of a knee disorder until approximately 2003,  over 30 years after the Veteran's separation from service.  While the Veteran is competent to testify to certain symptomatology, such as pain and weakness in his legs, a finding of an etiological relationship between the Veteran's service, to include service connected disabilities, and the current claimed disability, is beyond the scope of a layperson's expertise.  Therefore, the Board finds the medical opinions of record to be far more probative as to the question of whether the Veteran's current claimed disabilities are related to service, than the Veteran's lay statements regarding continuity of symptomatology.

Therefore, considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for right and left knee disorders, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for these claimed disabilities.


ORDER

Entitlement to service connection for a right knee disorder, also claimed secondary to service-connected bilateral hammertoes, is denied.
 
Entitlement to service connection for a left knee disorder, also claimed secondary to service-connected bilateral hammertoes, is denied.


REMAND

The Board notes that, in a November 2013 statement, the Veteran's representative expressed disagreement with an October 2013 rating decision which denied the Veteran service connection for peripheral neuropathy of the bilateral upper, and bilateral, lower extremities, as well as disagreement with a February 2013 rating decision which denied an increased evaluation for the Veteran's service connected schizophrenia.  A careful review of the Veteran's virtual and physical files has failed to show any retraction of this Notice of Disagreement, grant of these claims, or issuance of a Statement of the Case.

Therefore, the Board must remand these claims, so that a Statement of the Case may be issued, and the Veteran given an opportunity to perfect the appeal of these claims to the Board before any further action can be taken.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

1. Send the Veteran a Statement of the Case (SOC) concerning his claims for service connection for bilateral upper and lower peripheral neuropathy, and entitlement to an increased rating for schizophrenia.

2. Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to perfect an appeal to the Board concerning these additional claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting the appeal of these claims, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


